Citation Nr: 0706866	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-17 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served in the 
Regular Philippine Army from June 1946 to April 1949.  He 
died in March 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision letter 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for cause of the veteran's death, 
and entitlement to non-service-connected death pension 
benefits and accrued benefits.  The veteran filed a timely 
notice of disagreement with respect to these issues.  A 
statement of the case was issued in January 2005 regarding 
the non-service-connected death pension benefits claim.  A 
timely substantive appeal was received.  A statement of the 
case was issued in March 2005 regarding the cause of the 
veteran's death and accrued benefits claims.  Although on 
substantive appeal in May 2005, the appellant initially 
indicated that she only wanted to appeal the pension matter.  
However, because of the unclear discussion set forth in the 
explanation section of the substantive appeal, which at times 
indicates that the cause of the veteran's death was incurred 
in the line of duty, the Board will liberally construe the 
appellant's contentions and find that the issues perfected 
for appellate review are listed on the title page.  


FINDINGS OF FACT

1.  The veteran had service in the Regular Philippine Army 
from June 1946 to April 1949.

2.  According to the official certificate of death, the 
decedent's death in March 2004 was caused by cardio-pulmonary 
arrest due to multi-organ failure due to underlying chronic 
myelogenous leukemia (CML).

3.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death, CML, and any disease or 
disability that was manifested in, or related to, his period 
of active service or his service-connected bilateral nasal 
polyps and scar of the right lower eyelid.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, nor was he 
entitled to additional benefits under an existing rating or 
decision.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§ 107, 1310, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.312 (2006).

2.  The criteria for eligibility for VA non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 107, 1541 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 
(2006).

3.  The claim for entitlement to accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West Supp. 2005); 38 C.F.R. 
§ 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

1.  Cause of the Veteran's Death 

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the initial notice letter sent to the appellant 
in July 2004 preceded the initial adjudication of the claim.  
As such, the Board finds no defect with the timing of the 
notice letter.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims.  The appellant was not, however, provided with notice 
of the type of evidence necessary to establish an effective 
date for the issue on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the appellant on this issue, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the appellant's claim is denied, 
there will be no effective date assigned, and as such, there 
can be no possibility of any prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service personnel 
records, VA examinations and private treatment records of the 
veteran, the veteran's death certificate, and statements from 
the appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

2.  Death Pension Claim

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a widow of a veteran who 
is entitled to death pension benefits under the law.  The 
duties to notify and assist are inapplicable where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Nevertheless, in this case, the RO sent correspondence in 
July 2004 which discussed the particular legal requirements 
applicable to the claim.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

Because it has not been established that the decedent is a 
"veteran" for VA nonservice-connected death pension purposes, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
This case hinges upon the threshold determination as to 
whether the decedent  has recognized service to be considered 
a "veteran" for VA nonservice-connected death pension 
purposes, and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

3.  Accrued Benefits

As to whether the appellant is eligible for accrued benefits, 
there are certain circumstances where VA will refrain from or 
discontinue providing assistance in obtaining evidence.  Such 
circumstances include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of legal 
eligibility. 38 C.F.R. § 3.159(d)).  The RO took appropriate 
steps to determine if the appellant is eligible for accrued 
benefits and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See also, Valiao v. Principi, 17 Vet. 
App. 229 (2003).

B.  Analysis

1.  Service Connection for Cause of Death

The veteran's service medical records are negative for any 
findings, complaints or treatment of CML.  He was in receipt 
of 10 percent ratings for service-connected bilateral nasal 
polyps, and scar of the right lower eyelid.  VA examinations 
conducted in March 1975 and October 1995 are negative for any 
diagnosis of CML.  The veteran's death certificate indicates 
that he died on March [redacted], 2004, of cardio-pulmonary arrest due 
to multi-organ failure.  The underlying cause was noted to 
have been CML.  

Service in the Regular Philippine Army is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107.  38 C.F.R. § 3.40.

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The available evidence in this case indicates that the 
veteran died on March [redacted], 2004, at age 78, over a half a 
century after service discharge, as a result of CML.  The 
record is devoid of any evidence indicating the presence of 
CML until many years after service, and there is no evidence 
showing that this disease was in any way related to service; 
or that his death was related to service or to the residuals 
of the nasal polyps or scar.  Service connection for the 
cause of the veteran's death must be denied.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death and her situation.  
However, as a layperson she is not professionally competent 
to opine on matters that require medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The Board sympathizes with the appellant's financial 
condition, however, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  See Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Nonservice-Connected Death Pension Benefits

The appellant is the widow of the veteran who service in the 
Regular Philippine Army from June 1946 to April 1949.  He 
died in March 2004. 

To receive death pension benefits as a surviving spouse, the 
appellant must be the surviving spouse of a veteran who had 
the requisite wartime service, and her income must be less 
than the statutory maximum rate of death pension.  38 
U.S.C.A. § 1541.  

Service in the Regular Philippine Army, shall not be deemed 
to have been active military, naval, or air service for the 
purposes of awarding non-service-connected pension benefits.  
See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

The appellant's Regular Philippine Army service is not 
considered to be "active military service" under 38 U.S.C.A. 
§ 101(24), and thus, the appellant is not eligible for the 
claimed non-service-connected death pension.  See 38 U.S.C.A. 
§ 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  
As the law is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

3.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran who dies on or after December 16, 2003, 
his lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death based 
on existing rating decisions or other evidence that was on 
file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

A consequence of the derivative nature of an accrued benefits 
claim is that, without the surviving spouse having a claim 
pending at time of death or else be entitled to benefits 
under an existing rating or decision, the appellant has no 
claim upon which to base his own application.  See generally, 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  Applicable law and VA 
regulations further stipulate that for claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).  It is noted that a 
claim for DIC, which was filed within one year of the 
veteran's death, is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.152; 38 C.F.R. § 3.1000(c).  
Therefore, the appellant filed her accrued benefits claim 
within one year of the veteran's death.  

There was no claim pending at the time of the veteran's death 
in March 2004, nor was there any entitlement to additional 
benefits under an existing rating or decision.  The claim for 
accrued benefits is denied due to the absence of legal merit, 
or the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


